DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.
Applicant's election with traverse of III in the reply filed on 2/28/2021 is acknowledged.  The traversal is on the ground(s) that 1) Inventions II and III can be made driving sub-circuit is configured to be connected Source or drain driving signal, instead of a gate driving signal (Inventions I).  This is not found persuasive because:
•    The inventions have acquired a separate status in the art in view of their different classification
•    The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
•    The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a method claim has been restricted previously (Inventions II (method claims), related method claims 14-19). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 &  25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
An independent method claim 20 & 25 is depending on a dependent claims 6 & 21.
An independent method claim 20 & 25 cannot be depended on device claim 6 & 21.
Examiner suggested that claim 20 as “the display panel according to claim 6, a display control method comprise: - - “
Claim Objections
s 20 & 25 are objected to because of the following informalities:  Improper dependent claim since claims 6 & 25 are an independent method claim which is depended on a device claim 21.  Perhaps, changes into a device claim (See suggestion above). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2016/0299387) in view of Oikawa et al. (US 2017/0075155)
Regarding claim 6, Yamazaki discloses that a display panel, comprising: 
a silicon wafer 102 (Fig. 20C, para. 0494);

liquid crystal on silicon (LCOS) liquid crystal cell 700 on another side of the silicon wafer 102 (Fig. 19 & 20C), wherein the LCOS liquid crystal cell comprises a plurality of liquid crystal display units, and the another side is opposite to the one side, wherein the display control circuit comprises: a first switching sub-circuit SW2 configured to control an operating state of the OLED , a second switching sub-circuit SW1 configured to control an operating state of the liquid crystal display unit 700, and a driving sub-circuit configured to control operating states of the first switching sub-circuit and the second switching sub-circuit (Fig. 24A-24D).
Yamazaki fails to specify that the first switching sub-circuit and the second switching sub-circuit operate at different periods of time.
However, Oikawa suggests that the first switching sub-circuit and the second switching sub-circuit operate at different periods of time (para. 0345-0350).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yamazaki with the first switching sub-circuit and the second switching sub-circuit operate at different periods of time as taught by Oikawa in order to enhance low power consumption and high display quality (par. 0007) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.

Reclaim 7, Yamazaki & Oikawa disclose that the driving sub-circuit comprises: a driving transistor, the first switching sub-circuit comprises: a first transistor, and the second switching sub-circuit comprises: a second transistor (Fig. 24A- 24C, Yamazaki).
Reclaim 10, Yamazaki & Oikawa disclose that the LCOS liquid crystal cell 700D comprises: a transparent electrode layer, a liquid crystal layer, and a transparent substrate which are sequentially laminated on another side of the silicon wafer, the transparent electrode layer comprises a plurality of transparent electrodes, and the transparent electrodes are connected to an output terminal of the second switching sub-circuit (Fig. 19 & 24A-24C, Yamazaki).
Reclaim 11, Yamazaki & Oikawa disclose that the display panel has a plurality of sub-pixel regions, each of the sub-pixel regions comprises a display region and a non-display region, the display control circuit is in the non-display region, and the display panel further comprises: a light-transmitting material in the display region and filled between the OLED display substrate and the transparent electrode layer (Fig. 19 & 24A-24C, Yamazaki).
Reclaim 12, Yamazaki & Oikawa disclose that the OLED display substrate comprises: a first electrode layer, a self-light-emitting layer and a second electrode layer which are laminated, the first electrode layer comprises a plurality of first electrode blocks and the first electrode blocks are connected to an output terminal of one first switching sub-circuit (Fig. 19, Yamazaki).
Reclaim 13, Yamazaki & Oikawa disclose that a display side of the display panel is a side where the LCOS liquid crystal cell is (Fig. 19, Yamazaki).
Allowable Subject Matter
s 8-9 & 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899